Citation Nr: 0528542	
Decision Date: 10/24/05    Archive Date: 11/01/05

DOCKET NO.  98-15 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied service connection for 
PTSD. 

However, previously, the RO had denied that claim in an 
October 1992 decision, which as discussed below, became 
final.  As this represents a final decision on that issue, 
regardless of the determination reached by the RO in the 
March 1997 rating decision, the Board must determine that new 
and material evidence has been presented in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996).  The preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits. Id. That 
issue is addressed here below.

The issue of whether new and material evidence has been 
submitted to reopen the claim for service connection for PTSD 
is adjudicated here.  The underlying issue of entitlement to 
service connection for PTSD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.
 

FINDINGS OF FACT

1.  In October 1992, the RO denied the appellant's 
application to reopen a claim for service connection for 
PTSD.  The veteran did not appeal that decision.

2.  The evidence received since the RO's October 1992 denial 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.
  

CONCLUSIONS OF LAW

1.  The RO's October 1992 RO decision that denied the claim 
for service connection for PTSD is final as to all three 
claimed disabilities.  38 U.S.C.A. § 4005; 38 C.F.R. §§ 
19.129, 19.192 (1989).

2.  Evidence received since the RO's October 1992 denial is 
new and material; and the requirements to reopen the 
veteran's claim of entitlement to service connection for 
PTSD, have been met.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

Given the favorable disposition of the issue decided below-
reopening of the claim-the Board notes that any possible 
deficiencies in the duty to notify and to assist with respect 
to the current appellate review of the claim constitute 
harmless error and will not prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II.  Application to Reopen Claim for Service Connection Based 
on New and Material Evidence 

The veteran seeks to reopen a claim of entitlement to service 
connection for PTSD.  Below, the Board sets forth the laws 
and regulations applicable to the claim on appeal and 
adjudicated here, and in relation to those laws and 
regulations, analyzes the information and evidence pertinent 
to this case.  In this connection, the Board has reviewed the 
entire record.  The record includes the veteran's contentions 
including those contained in a summary of a hearing before 
the RO in August 1996 and the transcript of a Travel Board 
hearing in September 2001; military records, such as 
personnel and medical records; and private and VA medical 
records, including reports of VA examination.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in its 
entirety, all of the evidence submitted by the veteran or on 
his behalf.  Rather, the Board's analysis below will 
summarize the relevant evidence, and focus specifically on 
what the evidence shows, or fails to show, with respect to 
the claim.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  
  
In January 1982, the veteran notified the RO that he was 
claiming service connection for "delayed stress syndrome."  
That month the RO notified  the veteran that if he wished to 
claim compensation benefits, he needed to describe the events 
in service which he remembered as stressful.  The veteran did 
not reply to that request, but in November 1982, the veteran 
filed an application claiming service connection for "post-
traumatic stress neurosis."  In a May 1983 rating decision, 
the RO denied service connection for PTSD.  The veteran was 
notified of that decision and his procedural and appellate 
rights later that month.  The veteran did not file a NOD as 
to the May 1983 rating decision.

In July 1992, the veteran applied to reopen his claim for 
service connection.  In an October 1992 rating decision, the 
RO denied the claim on the basis that the claim was 
previously denied, and to reopen it, new and material 
evidence would have to be submitted.  The veteran was 
notified of that decision in a November 1992, which informed 
the veteran that he would need to submit new and material 
evidence within 60 days to further process the claim.  In a 
subsequent letter of February 1993, the RO informed the 
veteran that the RO had not received evidence requested, and 
that therefore, the claim was disallowed.  The veteran was 
informed at that time of his procedural and appellate rights.  
The veteran did not file a NOD as to the October 1992 rating 
decision. 

As the veteran did not file a NOD as to the RO May 1983 and 
October 1992 rating decisions discussed above, they are 
final.  See respectively, 38 U.S.C.A. § 4005; 38 C.F.R. §§ 
19.129, 19.192 (1983); and 38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.302, 20.1103 (1992).

However, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

In March 1996, the RO received the veteran's application to 
have his claim reopened, claiming service connection for 
PTSD.  The current appeal arises from a March 1997 rating 
decision.  In that decision, the RO denied service connection 
for PTSD on the merits, on the essential basis that there was 
no diagnosis of PTSD and no verified stressors applicable to 
the claimed disability.  Most recently, in a May 2005 
supplemental statement of the case, the RO denied the claim 
on the basis that there was a diagnosis of PTSD, but no 
verified stressor event.  As discussed above, the Board must 
first determine that new and material evidence has been 
presented in order to establish its jurisdiction to review 
the merits of a previously denied claim.  See Barnett v. 
Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  

As defined by the regulation in effect when the veteran filed 
his application to reopen his claim, new and material 
evidence meant evidence not previously submitted to agency 
decision makers, which bore directly and substantially upon 
the specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision." Hodge v. West, 115 F.3d 
1356, 1363 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted which is sufficient to reopen a claim, as set forth 
in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality. See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowance was the October 1992 RO decision.

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).  
 
The veteran's claim for service connection was previously 
considered and denied by the RO in the May 1983 rating 
decision on the basis that there was no diagnosis of PTSD.  
In the RO's October 1992 denial-the last final 
disallowance-of the veteran's attempt to reopen his claim, 
the RO determined that new and material evidence had not been 
submitted to reopen the claim.

Evidence submitted subsequent to October 1992 last final 
disallowance includes private and VA medical records 
including records dated after October 1992 through August 
2004, for treatment of psychiatric symptomatology; a report 
of VA examination in September 1996; lay statements; and the 
summary of a hearing at the RO in August 1996 and the 
transcript of a Travel Board hearing in September 2001.  Much 
of the evidence received since the final decision in October 
1992 is new in that the evidence was not previously of record 
at the time of the October 1992 decision.  

Moreover, the new records contain evidence which is material 
to the claim for the following reasons.  The additional 
evidence provided since the time of the October 1992 
decision, includes VA and private treatment records 
containing a diagnosis of PTSD.  This is new evidence because 
there was no diagnosis of PTSD at the time of the October 
1992 rating decision.  Implicit in that decision, which found 
no new and material evidence had been submitted since a May 
1982 rating decision, is the determination that the record 
did not contain a diagnosis of PTSD.  

Because evidence showing a diagnosis of PTSD was not 
previously submitted, and denial was previously based in part 
on the absence of such evidence, the numerous treatment 
records containing that diagnosis bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (2000).

Additionally, the other new medical evidence submitted since 
October 1992, including testimony from the veteran, 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's claimed disability, 
even if it may not eventually convince the Board to alter its 
rating decision.  See Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).  On this basis, the Board determines that 
new and material evidence has been submitted.  

Having determined that new and material evidence has been 
added to the record, the veteran's claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2000).  However, the Board 
cannot, at this point, adjudicate the reopened claims, as 
further assistance to the appellant is required to comply 
with the duty to assist.  This is detailed in the REMAND 
below.
 

ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for PTSD; the 
appeal is granted to that extent.
 

REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for PTSD, a remand of the underlying service 
connection claim is necessary to accord the RO an opportunity 
to adjudicate this issue on a de novo basis.   

A diagnosis of PTSD has been made.  The RO has denied this 
claim on the basis of the absence of any verifiable in-
service stressor to support a current diagnosis of PTSD.  A 
remand is necessary in this case for the following reasons.  
The veteran has reported a number of stressors associated 
with his claimed PTSD, which are enumerated below in the 
instructions.  

In September 2002, the Board wrote to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) and requested 
that that organization assist in verifying the claimed 
stressors listed in that letter.  In part, USASCRUR was 
notified that the veteran's service in Vietnam from September 
1970 to September 1971.  His units of assignment were as a 
power man, attached to 509th RR Gp, 335th RRC (WDQNAA), 
USARPAC, on October 1, 1970; and as a power man, attached to 
509th RR Gp, 335th RRC (W296AA), USARPAC, on April 11, 1971.  
During a September 2001 Travel Board hearing, the veteran 
testified that he was with the 335th Radio Research unit, an 
intelligence unit.  

In a September 2003 letter in response to the above request, 
the Director of the Center for Unit Records and Research 
provided notice that Radio Research Unit records may be 
requested by writing to the Commander, U.S. Army Intelligence 
and Security Command, ATTN: IAOPS-HIST, Building 2444, Ft. 
Belvoir, Virginia 22060-5370.  Review of the claims file does 
not show that this organization has been contacted with a 
request for verification of the veteran's claimed stressors.  
Therefore, the RO should write to the Commander, U.S. Army 
Intelligence and Security Command, and request pertinent 
Radio Research Unit records that may assist in verifying the 
claimed stressors.

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should prepare a summary of 
all of the claimed stressors reported by 
the veteran which may be verifiable which 
are associated with episodes during 
service. That summary should be sent to 
the Commander, U.S. Army Intelligence and 
Security Command, ATTN: IAOPS-HIST, 
Building 2444, Ft. Belvoir, Virginia 
22060-5370, or successor organization if 
any.  The U.S. Army Intelligence and 
Security Command (USAISC) should be 
requested to provide any information 
available which might corroborate the 
veteran's alleged stressors and any other 
sources which may have pertinent 
information.  

Inform the USAISC that service records 
show that the veteran was in the Army, 
and in Vietnam from September 1970 to 
September 1971.  The veteran's specialty 
in Vietnam was general mechanic, a power 
plant operator, and a power man.  

His units of assignment were as a power 
man, attached to 509th RR Gp, 335th RRC 
(WDQNAA), USARPAC, on October 1, 1970; 
and as a power man, attached to 509th RR 
Gp, 335th RRC (W296AA), USARPAC, on April 
11, 1971.  The veteran states that during 
each of the stressor events as listed 
below, he was assigned to the ARVN 9th 
Infantry.  The veteran's service records 
also noted that campaigns included 
SANCTUARY  COUNTER OFFENSIVE; RVN COUNTER 
OFFENSIVE PHASE VII; AND 15TH UNNAMED 
CAMPAIGN. 

The summary of the claimed stressors is 
as follows:

(A)  In December 1970, when the veteran 
was assigned to the Radio Research Team, 
in the "Tat-Son" Province (DARS team), 
he hit a mortar round with an entrenching 
tool, but the round did not go off.

(B)  In January 1970, while coming from 
an assignment in "Chi-Lang" Province, 
the veteran was aboard a helicopter that 
lost power when flying over the Cambodian 
border, and that the pilot was able to 
regain power, avoiding a crash, resulting 
in a safe landing.
(C)  While on a convoy from "Chi-Lang" 
to "Tat-Son" Province, the veteran's 
company would often encounter sniper 
fire.

(D)  On one occasion, while on convoy, 
the veteran prevented a fellow soldier 
from being shot, when he saw the shooter 
and pushed the soldier out of the way.  
The veteran states that this shot was 
close to him; and he does not remember 
the name of the soldier, who was in his 
company.

(E)  While on many helicopter flights, 
the pilots were called on to detour and 
pick up wounded; and that, on a lot of 
these flights, the veteran was a 
passenger and saw many wounded, mostly 
Vietnamese.

(F)  The veteran reported that the bases 
where he was working on generators would 
regularly come under fire, that he almost 
crashed in a helicopter, that he helped 
load the wounded onto helicopters, and 
that he acted as a door gunner in June or 
July of 1970.  Service records show that 
during that period, the veteran was 
assigned to 509th RR Gp, 335th RRC 
(W296AA), USARPAC.

2.  After receiving a response from 
USAISC, the RO should make a 
determination as to which if any 
stressors are verified, to include 
consideration as to whether the veteran 
was involved in combat.  If the RO 
determines that the veteran was involved 
in combat, then corroborative evidence is 
not required regarding any combat-related 
stressors.  If no combat action or 
stressor has been verified, the RO should 
so state in its report.  The RO's report 
should be added to the claims file.

3.  Thereafter, following any additional 
development deemed appropriate, the RO 
should readjudicate the claim currently 
in appellate status, to include 
consideration of 38 U.S.C.A. § 1154(b) 
(West 2002) if appropriate.

4.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case, to include all 
pertinent law and regulations, and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


